DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As directed by the amendment filed on 3 October 2022: claim(s) 1, 8, and 9 have been amended, no claim(s) have been cancelled, no claim(s) have been added. Claims 17-20 were previously withdrawn. Thus, claims 1-16 are presently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20090018455 A1).
Regarding claim 10, Chang discloses a method of inducing retrograde blood flow ("retrograde flow of contrast from the internal carotid artery (ICA) 42 into the internal jugular vein 40 through the shunt 32"; [0030]), the method including: 
extending a sheath (sheath includes at least 24, 26, 28, 30, and 32 in FIG. 1 and 224, 230, 256 in FIG. 2) through an opening in a skin (“A 2 cm transverse incision is made centered over the medial border of the sternocleidomastoid muscle”; [0027]), through an internal jugular vein ("internal jugular vein 40"; [0030], and into a carotid artery ("into the CCA 12"; [0031]) of a subject, such that a distal end of the sheath is positioned within the carotid artery ("sheath 26 placed with its tip in the distal CCA 13"; [0029]), wherein the opening is proximate the internal jugular vein ("sheath 28 in fluid communication with the internal jugular vein 40"; [0030]; see FIG. 1); 
inducing retrograde blood flow in the carotid artery ("retrograde flow"; [0030]); and 
delivering the induced retrograde blood flow into the internal jugular vein of the subject via the sheath 224 ("retrograde flow of contrast from the internal carotid artery (ICA) 42 into the internal jugular vein 40 through the shunt 32"; [0030]).
Regarding claim 11, Chang discloses inducing the retrograde blood flow includes occluding at least a portion of the carotid artery ("sheath may have a balloon 252 that prevents the sheath from dislodging and also may be large enough to occlude the CCA 212"; [0035]; FIG. 2).
Regarding claim 12, Chang discloses occluding at least a portion of the carotid artery includes inflating a balloon 252 (“balloon 252”; [0035]; FIG. 2) positioned on an exterior surface of the sheath 224 (“sheath 224”; FIG. 2) and within the carotid artery (see FIG. 2).
Regarding claim 13, Chang discloses filtering the induced blood flow via a filter 268 (“filter 268”; [0035]; FIG. 2) positioned within a lumen of the sheath 224 ("filter 268 can also be attached to the sidearm 230"; [0035]; FIG. 2).
Regarding claim 14, Chang discloses delivering the induced retrograde blood flow into the internal jugular vein of the subject via the sheath includes 
passing the induced retrograde blood flow ("retrograde passage of embolic material through the sheath 224"; [0035]; FIG. 2) through a first opening in the sheath (see FIG. 2), along a lumen of the sheath, and out of a second opening of the sheath (“lead to a venous sheath (not shown) such as the sheath 28 of the embodiment of FIG. 1 “; [0035]; FIG. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 6579311 B1).
Regarding claim 1, Makower discloses a method of inducing retrograde blood flow (“retrograde cardiac venous flow “; col. 13 ll. 56-67 thru col. 14 l. 1; FIG. 10), the method comprising: 
extending a sheath (“stent 41”; col. 15 col. 2; FIG. 13) through opposite walls of a vein of a subject 3 and through a wall of the artery (see FIG. 13) such that a distal end of the sheath 41 is positioned within the artery 2 (see FIG. 13); and
delivering the induced retrograde blood flow into the vein 3 of the subject (“arterial flow 34 passes through anastomosis channel 36 and results in a retrograde cardiac venous flow”, col. 13 ll. 66-67 thru col. 14 l. 1) via the sheath 41 (see FIG. 13).
Makower does not explicitly disclose inducing retrograde blood flow in the artery. However, Makower’s disclosure may be used “in the heart between the coronary arteries and cardiac veins, or in the periphery between adjacent veins, conduits and/or arteries” (col. 3 ll. 29-33). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makower’s method such that retrograde blood flow in the artery is induced, for the purpose of “creating alternative vascular channels to provide alternative revascularization routes” (col. 3 ll. 29-31).
Regarding claim 2, Makower discloses that the method of inducing the retrograde blood flow includes occluding at least a portion of the artery (“block the natural flow of blood through the lumen of at least one of the blood vessels”; col. 5 ll. 41-44; FIG. 13).
Regarding claim 5, Makower discloses passing the induced retrograde blood flow through a first opening in the sheath 41, along a lumen of the sheath 41, and out of a second opening of the sheath 41 (see FIG. 13).
Regarding claim 8, Makower discloses extending the sheath 41 through an opening in a skin of the subject proximate the artery and the vein (see FIG. 7), and a straight path extends from the opening in the skin to the opposite walls of the one of the artery and the vein ("inserted through port 3109, across the body wall 3108, and into one of the two adjacent vessels 3405 and 3406"; col. 12 ll. 61-62; see FIG. 7 & 8) and the wall of the other of the artery and the vein (see FIG. 8; NOTE: the sheath 41 is delivered by the device shown in FIGs. 7 & 8).
Regarding claim 9, Makower discloses the sheath 41 is rigid (“stent being optionally formed, wholly or in part, of a relatively dense material”; col. 5 ll. 41-42) and includes a distal opening configured to align with a lumen of the other of the artery and the vein, and a proximal opening configured to align with a lumen of the other of the artery and the vein (see FIG. 13), 
wherein the distal opening is on a first side of the sheath, and the proximal opening is on a second side of the sheath opposite the first side (see FIG. 13).

    PNG
    media_image1.png
    246
    476
    media_image1.png
    Greyscale

Annotated FIG. 13

Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Chang (US 20090018455 A1).
Regarding claim 3, Makower fails to disclose the occluding at least a portion of the artery includes inflating a balloon positioned on an exterior surface of the sheath and within the artery. However, Chang teaches occluding at least a portion of the artery ("sheath may have a balloon 252 that prevents the sheath from dislodging and also may be large enough to occlude the CCA 212"; [0035]; FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makower’s method such that the occluding at least a portion of the artery includes inflating a balloon positioned on an exterior surface of the sheath and within the artery, as taught by Chang, for the purpose of preventing the sheath from dislodging and occluding the common carotid artery in order to induce retrograde flow ([0035]).
Regarding claim 4, Makower fails to disclose the artery is a carotid artery of the subject, and the vein is an internal jugular vein of the subject. However, Chang teaches the artery is a carotid artery 12 ("common carotid artery (CCA) 12"; [0030]) of the subject, and the vein is an internal jugular vein 40 ("internal jugular vein 40"; [0030]) of the subject. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makower’s method such that the artery is a carotid artery of the subject, and the vein is an internal jugular vein of the subject, as taught by Chang, for the purpose of broadening use the invention in other parts of the body ("present invention extends beyond the specifically-disclosed embodiments to other alternative embodiments and/or uses of the inventions and obvious modifications and equivalents thereof" [0055]).
Regarding claim 6, Makower fails to disclose filtering the induced blood flow via a filter positioned within a lumen of the sheath. However, Chang teaches filtering the induced blood flow via a filter 268 within the sheath 224 ("filter 268 can also be attached to the sidearm 230"; [0035]; FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makower’s method such that the induced blood flow via a filter positioned within a lumen of the sheath, as taught by Chang, for the purpose of filtering debris from the blood and prevent unintentional occlusions ("filtering the blood for debris"; [0010]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makower in view of Khosravi et al. (US 20050149117 A1).
Regarding claim 7, Makower fails to disclose injecting hydrogel into a space surrounding a portion of the artery and the vein. However, Khosravi teaches injecting hydrogel into a space surrounding a portion of the artery and the vein ("hydrogel and/or hydrogel prepolymers, may be injected into the puncture 90"; [0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makower’s method such that hydrogel is injected into a space surrounding a portion of the artery and the vein, as taught by Khosravi, to "enhance hemostasis and/or sealing the puncture" around the artery and the vein ([0057]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 15, Chang does not explicitly disclose the first opening and the second opening are positioned on diametrically opposed portions of the sheath about a longitudinal axis of the sheath. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheath such that the first opening and the second opening are positioned on diametrically opposed portions of the sheath about a longitudinal axis of the sheath for the purpose of “preventing a bottleneck for flow of blood carrying large embolic debris” ([0035]), since the rearrangement of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Khosravi et al.
Regarding claim 16, Chang fails to disclose injecting hydrogel into a space surrounding a portion of the artery and the vein. However, Khosravi teaches injecting hydrogel into a space surrounding a portion of the artery and the vein ("hydrogel and/or hydrogel prepolymers, may be injected into the puncture 90"; [0057]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Chang’s method such that hydrogel is injected into a space surrounding a portion of the artery and the vein, as taught by Khosravi, to "enhance hemostasis and/or sealing the puncture" around the artery and the vein ([0057]).

Response to Arguments
Applicant’s arguments, see pg. 8 of Applicant’s Remarks, filed 3 October 2022, with respect to claims 1, 8, and 9 have been fully considered and are persuasive. Therefore, the rejections of claims 1, 8, and 9 under 35 USC § 102(a)(1) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference(s).
Applicant’s argument on pg. 8 of Applicant’s Remarks that “Makower does not … disclose or suggest use of a sheath within the anastomosis channel through which induced retrograde blood flow is delivered into a vein” is respectfully traversed. Please see new ground(s) of rejection under 35 USC 103 above.
Furthermore, Makower discloses that a sheath (“stent 41”; col. 15 l. 2; FIG. 13) may be used within the anastomosis channel (see FIG. 13).
Applicant’s argument on pg. 10 of Applicant’s Remarks that “neither of the sheaths 24 and 26 inserted into the CCA 12, as described in Chang, is the same as the sheath 28 that is inserted into the internal jugular vein 40” is respectfully traversed.
The sheaths 24 and 26 inserted into the CCA 12 and the sheath 28 that is inserted into the internal jugular vein 40, as described in Chang, are part of shunt 32 ([0030]; FIG. 1). Therefore, the sheaths 24, 26, and 28 are not separated from each other and do not require multiple incisions for insertion of the sheaths, as supported by Chang’s disclosure of a single incision in the skin ([0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781